Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Invention of Group I in the reply filed 1/20/2022 is acknowledged.  
Applicant’s election without traverse of the species: 1) an antibody comprising HC CDRs of SEQ ID NO: 39, SEQ ID NO: 40 and SEQ ID NO:41 and LC CDRs of SEQ ID NO: 55, SEQ ID NO: 56 and SEQ ID NO: 57 that is attached to a drug linker moiety of formula (VIII) wherein L1 = C2 alkene and L2 is C2 alkene, 2) an Fc mutation of D265A and P329A and 3) a cysteine substitution of both S125C and S375C in the reply filed 1/20/2022 is acknowledged. 
Examiner informed Applicant on a telephonic interview on 2/9/2022 that Applicant did not elect variable group X as required in the species election.  During the telephonic interview, Applicant made it clear that he was attempting to elect the structure depicted in claim 26 wherein L1 and L2 are C2 alkane (not alkene) and that X is -NHC(O)-.
For the purposes of expedited prosecution, the following unelected species have been rejoined for examination: 1) L2 is C3 alkane and 2) X = -C(O)-NH-.
Claims 1, 3-4, 6, 9-11, 15-17, 19-21, 23-26, 28-33, 39 and 41-44 are pending
Claims 29-33, 39 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being now allowable without traverse in the reply filed 1/20/2022.
Claims 1, 3-4, 6, 9-11, 15-17, 19-21, 23-26 and 28 will be examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 25 both recite the limitations that the L groups be “alkene”.  The structure of claim 26 possesses no variable groups and clearly depicts 2 carbon alkanes where the L’s are in the structure of claim 25.  However, claim 25 recites the limitation that the L’s are “alkene”.  Because of the ambiguity between the alkene vs alkane limitation, the claims are indefinite.  
For the purposes of compact prosecution, these claims will be examined as if the word “alkane” instead of “alkene” was used.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (Masahiro, et al., EP2623592A1; Published 08/07/2013) in view of Abrams (Abrams, et al., WO 2014/150937-A1; Published 09/25/2014).
Masahiro teaches an anti-human CCR7 antibody for the treatment of cancers and fibrosis (Masahiro, Abstract).  Masahiro discloses that 
Masahiro does not teach of an anti-CCR7 antibody or antigen binding fragment thereof comprising a silenced Fc region comprising the mutations D265A and P329A.  Masahiro does not teach that the anti-CCR7 antibody or antigen binding fragment thereof binds with greater affinity to cells expressing higher levels of CCR7 than cells expressing lower levels of CCR7.  
Abrams teaches that the effector functions of an antibody can be silenced by mutation in the Fc region and that one combination of mutations that produces a silent IgG1 antibody is the DAPA (D265A and P329A) mutation (Abrams, ¶ 00303).
It would be prima facie obvious to one of ordinary skill in the art to silence the Fc region of the anti-CCR7 antibody of Masahiro by generating D265A and P329A mutations of Abrams.  One of ordinary skill in the art would be motivated perform these mutations because Masahiro teaches that attenuating the effector functions of an anti-CCR7 antibody is beneficial due to the fact that that the effector functions of the antibody activate pro-inflammatory cells, which are detrimental to the treatment of fibrosis.  One of ordinary skill in the art would have a reasonable expectation of success silencing the Fc region of the anti-CCR7 antibody via the mutations D265A and P329A 
Regarding claim 6, it is obvious that the antibody of Masahiro and Abrams would have a greater binding affinity for cells expressing higher levels of CCR7 than cells expressing lower levels of CCR7.  This is because cells expressing higher levels of CCR7 have more antigen on their surface for the antibody bind to and thus, this greater antigen density on the surface of the cell results in the antibody having a higher probability of contacting an antigen when the antibody comes into contact with the cell expressing higher levels of CCR7 antigen.  

Claims 1-4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (Masahiro, et al., EP2623592A1; Published 08/07/2013) and Abrams (Abrams, et al., WO 2014/150937-A1; Published 09/25/2014) as applied to claims 1-4 and 6 above and in further view of Ariaans (Ariaans, et al., WO 2015/177360 A1; Published 11/26/2015).
	The teachings of Masahiro and Abrams are discussed above.
	The combined teachings of Masahiro and Abrams do not teach mutations in the anti-CCR7 antibody comprising engineered cysteines at positions 152 and 376.
	Ariaans teaches on the subject of antibody drug conjugates (ADCs) wherein a linker drug is conjugated through engineered cysteines (Ariaans, Abstract).  Ariaans teaches that position 152 and 375 (EU numbering) are acceptable positions for the introduction of engineered cysteines (Ariaans, p 8, lines 1-5).  Ariaans teaches that 
	It would be prima facie obvious to one of ordinary skill in the art to engineer cysteines at positions 152 and 375 of the anti-CCR7 antibody.  One of ordinary skill in the art would be motivated to engineer cysteines at positions 152 and 375 of the anti-CCR7 antibody in order to introduce maleimide-reactive thiols for the purposes of linking a linker-drug moiety to positions that 1) show good reactivity with the linker drug, 2) have a low risk of forming disulfide bonds between antibodies (leading to aggregation), 3) have a low risk of disturbing the antibody structure and 4) are in the constant region of the antibody and thus are would not be associated with partial or complete loss of antigen binding.  One of ordinary skill in the art would have a reasonable expectation.  One of ordinary skill in the art would have a reasonable expectation of success engineering cysteines at positions 152 and 375 because Ariaans already teaches in the prior art that the amino acids at positions 152 and 375 may be substituted for cysteine and the resulting engineered antibody: 1) shows good reactivity with the linker drug, 2) has a low risk of forming disulfide bonds between antibodies (leading to aggregation), 3) has a low risk of disturbing the antibody structure and 4) has said substitutions at positions that are in the constant region of the antibody and thus are would not be associated with partial or complete loss of antigen binding
	
Claims 1-4, 6, 15-17, 19-21, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (Masahiro, et al., EP2623592A1; Published 08/07/2013) and Abrams (Abrams, et al., WO 2014/150937-A1; Published 09/25/2014) as applied to claims 1-4 and 6 above and in further view of Widdison (Widdison, et al., WO 2014/134483 A2; Published 9/4/2014) and Kim (Kim et al., Bimol Ther 2015 23(6), pp 493-509).
	The teachings of Masahiro and Abrams are discussed above. 
	The combined teachings of Masahiro and Abrams do not teach using the CCR7 antibody to create an ADC with the following properties:
A formula of Ab—(L—(D)m)n wherein:
D is is the maytansinoid DM4
m is 1
n is about 3 to about 4
L is:

    PNG
    media_image1.png
    158
    323
    media_image1.png
    Greyscale
 
L is derived from SPDB
The ADC satisfies Formula VIII of claim 25
A composition comprising the ADC of (1) and a pharmaceutically acceptable carrier
The combined teachings of Widdison and Kim make up for these deficiencies.  



    PNG
    media_image2.png
    289
    649
    media_image2.png
    Greyscale

	Note that the drug-linker moiety of Widdison:
Comprises the maytansinoid DM4 (claims 23 and 24)
Has an m = 1 (claim 15)
L is:

    PNG
    media_image1.png
    158
    323
    media_image1.png
    Greyscale
 (claims 20 and 21)
L is derived from SPDB (claim 19)
Satisfies formula VIII of claim 25 wherein:
X is –C(O)-NH-
L2 is C3 alkane
L1 is C2 alkane
Comprises a pharmaceutically acceptable salt

	It would be prima facie obvious to one of ordinary skill in the art to attach the DM4-SPDB-Mal drug linker moiety of Widdison to the anti-CCR7 antibody of Masahiro at a DAR of about 3 to about 4 to form an anti-CCR7.  One of ordinary skill in the art would be motivated to create such an ADC in order develop a targeted therapeutic that delivers the toxic maytansinoid payload to CCR7 expressing cancer cells selectively.  One of ordinary skill in the art would have a reasonable expectation of success making such an ADC because: 1) Masahiro teaches that anti-CCR7 antibodies can be used to target cancer cells,  2) Widdison teaches that the DM4-SPDB-Mal drug linker moiety can be attached to cell binding agents (CBAs) such as ADCs to form targeted immunotherapeutics and 3) Kim teaches that the optimal DAR of an ADC is 2~4 (same as about 3 to about 4).  This fully satisfies the limitations of claims 1-4, 6, 15-17, 19-21, 23-25 and 28.  

Claims 1-4, 6, 15-17, 20-21, 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (Masahiro, et al., EP2623592A1; Published 08/07/2013), Abrams (Abrams, et al., WO 2014/150937-A1; Published 09/25/2014), Widdison (Widdison, et al., WO 2014/134483 A2; Published 9/4/2014) and Kim (Kim et al., Bimol Ther 2015 23(6), pp 493-509).
2 is C3 alkane, L1 is C2 alkane and X is -C(O)-NH-.
	The combined teachings of Masahiro, Widdison and Kim do not teach the elected species for the compound of formula VIII of claim 25 (wherein L2 is C2 alkane, L1 is C2 alkane and X is -NH-C(O)-).
	It would be prima facie obvious to one of ordinary skill in the art to modify the drug-linker moiety of Widdison to one comprising L2 = C2 alkane, L1 = C2 alkane and X = -NH-C(O)-.  One of ordinary skill in the art would be motivated to make such modifications in order to arrive at a drug-linker moiety that is art equivalent to the drug-linker moiety of Widdison to be attached to the anti-CCR7 antibody of Masahiro at a DAR of about 3 to about 4 and comprising a pharmaceutically acceptable salt.  One of ordinary skill in the art would be have a reasonable expectation of success modifying the drug-linker moiety of Widdison to comprise L2 -= C2 alkane, L1 = C2 alkane and X = -NH-C(O)- because the differences between the modified drug-linker moiety and the drug-linker moiety taught by Widdison are: 1) one fewer methylene group in L2 and 2) the positions of the amino group and the carbonyl of the amide bond being reversed.  Neither of these modifications would affect: 1) the activity of the maytansinoid DM4, 2) the reductively cleavable disulfide bond that attaches the linker to the drug or 3) the maleimide moiety’s ability to bind to free thiols.  This fully satisfies the limitations of claims 1-4, 6, 15-17, 20-21, 23-25 and 28.

Allowable Subject Matter
s 9-11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	The table above depicts the next closest prior art for all of the pairings of VH and VL CDR triplets listed in claim 9 as well as a description of the identity of the protein sequences of the next nearest prior art.  Because none of the CDR triplets matched with an anti-CCR7 antibody, claim 9 is free of prior art.  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The table above depicts the VHC and VLCs of claim 10 and the HCs and LCs of claim 11 as well as the CDR sequences of claim 9 that comprise each VHC, VLC, HC and LC.  Since all of the CDR sequences of claim 9 are free of prior art, all of the VHCs, VLCs, HCs and LCs of claims 10 and 11 are also free of prior art.
	The antibody drug conjugate of claim 26 is free of prior art because claim 26 includes the limitation that the antibody comprises a HC comprising the amino acid sequence of SEQ ID NO: 47 and a LC comprising the amino acid sequence of SEQ ID NO: 63.  Since these amino acid sequences are free of prior art (see table above), claim 26 is also free of prior art.  


Conclusion
Claims 1, 3-4, 6, 15-17, 19-21, 23-25 and 28 are rejected.  
Claims 9-11 and 26 are objected to. 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                    

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643